In The


Court of Appeals


Ninth District of Texas at Beaumont

____________________


NO. 09-06-503 CV

____________________


IN RE THE OHIO CASUALTY GROUP




Original Proceeding



MEMORANDUM OPINION 
 On November 15, 2006, The Ohio Casualty Group filed a petition for writ of
mandamus to compel the trial court to vacate its order appointing an umpire.  We requested
a response from the real party in interest.  On November 22, 2006, the real party in interest
notified the Court that the issues presented in the petition for writ of mandamus are moot
because the parties have entered into a Rule 11 agreement which includes a withdrawal of
the petition for writ of mandamus.  The Rule 11 agreement is attached to the response.
	Accordingly, the stay order entered November 16, 2006 is vacated and this original
proceeding is dismissed without reference to the merits and without prejudice to refiling.
	WRIT DISMISSED.
										PER CURIAM
Opinion Delivered November 27, 2006
Before McKeithen, C.J., Gaultney and Kreger, JJ.